                       Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 1 of 14
                                                                                                   PATENT
                                   U.S. District Court [LIVE]
                                Western District of Texas (Waco)
                        CIVIL DOCKET FOR CASE #: 6:20−cv−00087−ADA

MasterObjects, Inc. v. Facebook, Inc.                         Date Filed: 02/05/2020
Assigned to: Judge Alan D Albright                            Jury Demand: Both
Cause: 35:271 Patent Infringement                             Nature of Suit: 830 Patent
                                                              Jurisdiction: Federal Question
Plaintiff
MasterObjects, Inc.                              represented by Leslie V. Payne
                                                                Heim, Payne & Chorush, LLP
                                                                Heritage Plaza
                                                                1111 Bagby St.
                                                                Suite 2100
                                                                Houston, TX 77002
                                                                (713) 221−2003
                                                                Fax: (713) 221−2021
                                                                Email: lpayne@hpcllp.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                               Alden G. Harris
                                                               Heim, Payne & Chorush, LLP
                                                               1111 Bagby Street, Suite 2100
                                                               Houston, TX 77002
                                                               (713) 221−2000
                                                               Fax: (713) 221−2021
                                                               Email: aharris@hpcllp.com
                                                               ATTORNEY TO BE NOTICED

                                                               Brandon C. Martin
                                                               Hosie Rice LLP
                                                               600 Montgomery Street, 34th Floor
                                                               San Francisco, CA 94111
                                                               415.247.6000
                                                               Fax: 415.247.6001
                                                               Email: bmartin@hosielaw.com
                                                               TERMINATED: 02/08/2021
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Darrell Rae Atkinson
                                                               Hosie Rice LLP
                                                               600 Montgomery Street, 34th Floor
                                                               San Francisco, CA 94111
                                                               415.247.6000
                                                               Fax: 415.247.6001
                                                               Email: datkinson@hosielaw.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED
                 Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 2 of 14
                                                         Diane S. Rice
                                                         Hosie Rice LLP
                                                         600 Montgomery Street, 34th Floor
                                                         San Francisco, CA 94111
                                                         415.247.6000
                                                         Fax: 415.247.6001
                                                         Email: drice@hosielaw.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Francesca Miki Shima Germinario
                                                         Hosie Rice LLP
                                                         600 Montgomery Street, 34th Floor
                                                         San Francisco, CA 94111
                                                         415.247.6000
                                                         Fax: 415.247.6001
                                                         Email: fgerminario@zuberlawler.com
                                                         TERMINATED: 10/28/2020
                                                         ATTORNEY TO BE NOTICED

                                                         Spencer Hosie
                                                         Hosie Rice LLP
                                                         600 Montgomery Street, 34th Floor
                                                         San Francisco, CA 94111
                                                         415.247.6000
                                                         Fax: 415.247.6001
                                                         Email: shosie@hosielaw.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED


V.
Defendant
Facebook, Inc.                             represented by Paige Arnette Amstutz
                                                          Scott, Douglass & McConnico, LLP
                                                          303 Colorado Street
                                                          Suite 2400
                                                          Austin, TX 78701
                                                          (512) 495−6300
                                                          Fax: 512−495−6399
                                                          Email: pamstutz@scottdoug.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Clara Wang
                                                         Latham & Watkins LLP
                                                         140 Scott Drive
                                                         Menlo Park, CA 94025
                                                         (650) 328−4600
                                                         Fax: (650) 463−2600
                                                         Email: clara.wang@lw.com
                                                         ATTORNEY TO BE NOTICED
Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 3 of 14
                                     Douglas Ethan Lumish
                                     Latham & Watkins LLP
                                     140 Scott Drive
                                     Menlo Park, CA 94025
                                     (650) 328−4600
                                     Fax: (650) 463−2600
                                     Email: doug.lumish@lw.com
                                     ATTORNEY TO BE NOTICED

                                     Jeffrey G. Homrig
                                     Latham & Watkins LLP
                                     140 Scott Drive
                                     Menlo Park, CA 94025
                                     (650) 328−4600
                                     Fax: (650) 463−2600
                                     Email: jeff.homrig@lw.com
                                     ATTORNEY TO BE NOTICED

                                     Joseph H. Lee
                                     Latham & Watkins LLP
                                     650 Town Center Drive, 20th Floor
                                     Costa Mesa, CA 92626
                                     (714) 540−1235
                                     Fax: (714) 755−8290
                                     Email: joseph.lee@lw.com
                                     ATTORNEY TO BE NOTICED

                                     Paul Weinand
                                     Latham & Watkins LLP
                                     200 Clarendon St.
                                     Boston, MA 02116
                                     617−880−4580
                                     Email: paul.weinand@lw.com
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED

                                     Rachel Weiner Cohen
                                     Latham & Watkins LLP
                                     555 Eleventh Street, NW, Suite 1000
                                     Washington, DC 20004
                                     202−637−2200
                                     Fax: 202−637−2201
                                     Email: rachel.cohen@lw.com
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED

                                     Tiffany C. Weston
                                     Latham & Watkins LLP
                                     555 Elevent hStreet, NW, Suite 1000
                                     Washington, DC 20004
                                     202−637−2200
                                     Fax: 202−637−2201
                                     Email: tiffany.weston@lw.com
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                    Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 4 of 14

Date Filed     #    Docket Text

02/05/2020    Ï1    COMPLAINT for Patent Infringement ( Filing fee $ 400 receipt number 0542−13168545), filed by
                    MasterObjects. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit
                    E, # 6 Civil Cover Sheet)(Payne, Leslie) (Entered: 02/05/2020)

02/05/2020    Ï2    MOTION to Appear Pro Hac Vice by Leslie V. Payne for Spencer Hosie ( Filing fee $ 100 receipt
                    number 0542−13168739) by on behalf of MasterObjects. (Payne, Leslie) (Entered: 02/05/2020)

02/05/2020    Ï3    MOTION to Appear Pro Hac Vice by Leslie V. Payne for Alden Harris ( Filing fee $ 100 receipt
                    number 0542−13168962) by on behalf of MasterObjects. (Payne, Leslie) (Entered: 02/05/2020)

02/05/2020    Ï4    MOTION to Appear Pro Hac Vice by Leslie V. Payne for Brandon C. Martin ( Filing fee $ 100
                    receipt number 0542−13169000) by on behalf of MasterObjects. (Payne, Leslie) (Entered:
                    02/05/2020)

02/05/2020    Ï5    MOTION to Appear Pro Hac Vice by Leslie V. Payne for Darrell Rae Atkinson ( Filing fee $ 100
                    receipt number 0542−13169093) by on behalf of MasterObjects. (Payne, Leslie) (Entered:
                    02/05/2020)

02/05/2020    Ï6    MOTION to Appear Pro Hac Vice by Leslie V. Payne for Diane S. Rice ( Filing fee $ 100 receipt
                    number 0542−13169163) by on behalf of MasterObjects. (Payne, Leslie) (Entered: 02/05/2020)

02/05/2020    Ï7    MOTION to Appear Pro Hac Vice by Leslie V. Payne for Francesca Miki Shima Germinario (
                    Filing fee $ 100 receipt number 0542−13169183) by on behalf of MasterObjects. (Payne, Leslie)
                    (Entered: 02/05/2020)

02/05/2020    Ï8    Pursuant to the Standing Order Regarding Patent/Trademark Cases effective 12/9/19, Attorneys
                    filing Patent/Trademark cases in TXWD Waco division must prepare the attached form AO120 and
                    e−file using the "Notice of Filing of Patent/Trademark Form" event upon opening of the case.
                    (Attachments: # 1 AO−120) (lad) (Entered: 02/05/2020)

02/05/2020     Ï    Case assigned to Judge Alan D Albright. CM WILL NOW REFLECT THE JUDGE INITIALS AS
                    PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE INITIALS TO THE CASE
                    NUMBER ON EACH DOCUMENT THAT YOU FILE IN THIS CASE. (lad) (Entered:
                    02/05/2020)

02/05/2020    Ï9    REQUEST FOR ISSUANCE OF SUMMONS by MasterObjects. (Payne, Leslie) (Entered:
                    02/05/2020)

02/05/2020   Ï 10   Notice of Filing of Patent/Trademark Form (AO 120). AO 120 forwarded to the Director of the U.S.
                    Patent and Trademark Office. (Payne, Leslie) (Entered: 02/05/2020)

02/05/2020   Ï 11   RULE 7 DISCLOSURE STATEMENT filed by MasterObjects. (Payne, Leslie) (Entered:
                    02/05/2020)

02/05/2020   Ï 12   Summons Issued as to Facebook, Inc. (lad) (Entered: 02/05/2020)

02/06/2020     Ï    Text Order GRANTING 2 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                    Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                    and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                    GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                    immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                    compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                    Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                    electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                    is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 5 of 14
                 (Entered: 02/06/2020)

02/06/2020   Ï   Text Order GRANTING 3 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 (Entered: 02/06/2020)

02/06/2020   Ï   Text Order GRANTING 4 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 (Entered: 02/06/2020)

02/06/2020   Ï   Text Order GRANTING 5 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 (Entered: 02/06/2020)

02/06/2020   Ï   Text Order GRANTING 6 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 (Entered: 02/06/2020)

02/06/2020   Ï   Text Order GRANTING 7 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                    Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 6 of 14
                    (Entered: 02/06/2020)

02/17/2020   Ï 13   SUMMONS Returned Executed by MasterObjects, Inc.. Facebook, Inc. served on 2/12/2020,
                    answer due 3/4/2020. (Payne, Leslie) (Entered: 02/17/2020)

02/28/2020   Ï 14   Unopposed MOTION for Extension of Time to File Answer by MasterObjects, Inc.. (Attachments:
                    # 1 Proposed Order)(Germinario, Francesca) (Entered: 02/28/2020)

02/29/2020     Ï    Text Order GRANTING 14 Motion for Extension of Time to Answer entered by Judge Alan D
                    Albright. Came on for consideration is Plaintiff's Motion to extend the time for Defendant to
                    Answer. The Court GRANTS the Motion. Defendant shall have up to and including April 17, 2020
                    to answer or otherwise respond to Plaintiff's Complaint. (This is a text−only entry generated by the
                    court. There is no document associated with this entry.) (jy) (Entered: 02/29/2020)

02/29/2020     Ï    Reset Deadlines: Facebook, Inc. answer due 4/17/2020. (lad) (Entered: 03/02/2020)

03/24/2020   Ï 15   STANDING ORDER from U.S. District Judge Alan D. Albright regarding scheduled civil hearings.
                    (tada) (Entered: 03/25/2020)

04/10/2020   Ï 16   NOTICE of Attorney Appearance by Paige Arnette Amstutz on behalf of Facebook, Inc.. Attorney
                    Paige Arnette Amstutz added to party Facebook, Inc.(pty:dft) (Amstutz, Paige) (Entered:
                    04/10/2020)

04/13/2020   Ï 17   MOTION to Appear Pro Hac Vice by Paige Arnette Amstutz for Clara Wang ( Filing fee $ 100
                    receipt number 0542−13449150) by on behalf of Facebook, Inc.. (Attachments: # 1 Proposed
                    Order)(Amstutz, Paige) (Entered: 04/13/2020)

04/13/2020   Ï 18   MOTION to Appear Pro Hac Vice by Paige Arnette Amstutz for Paul Weinand ( Filing fee $ 100
                    receipt number 0542−13449185) by on behalf of Facebook, Inc.. (Attachments: # 1 Proposed
                    Order)(Amstutz, Paige) (Entered: 04/13/2020)

04/13/2020   Ï 19   MOTION to Appear Pro Hac Vice by Paige Arnette Amstutz for Joseph Lee ( Filing fee $ 100
                    receipt number 0542−13449203) by on behalf of Facebook, Inc.. (Attachments: # 1 Proposed
                    Order)(Amstutz, Paige) (Entered: 04/13/2020)

04/13/2020   Ï 20   MOTION to Appear Pro Hac Vice by Paige Arnette Amstutz for Jeffrey Homrig ( Filing fee $ 100
                    receipt number 0542−13449239) by on behalf of Facebook, Inc.. (Attachments: # 1 Proposed
                    Order)(Amstutz, Paige) (Entered: 04/13/2020)

04/13/2020   Ï 21   MOTION to Appear Pro Hac Vice by Paige Arnette Amstutz for Tiffany Weston ( Filing fee $ 100
                    receipt number 0542−13449272) by on behalf of Facebook, Inc.. (Attachments: # 1 Proposed
                    Order)(Amstutz, Paige) (Entered: 04/13/2020)

04/13/2020   Ï 22   MOTION to Appear Pro Hac Vice by Paige Arnette Amstutz for Rachel Weiner Cohen ( Filing fee
                    $ 100 receipt number 0542−13449298) by on behalf of Facebook, Inc.. (Attachments: # 1 Proposed
                    Order)(Amstutz, Paige) (Entered: 04/13/2020)

04/14/2020   Ï 23   ATTACHMENT signature page to 21 MOTION to Appear Pro Hac Vice by Paige Arnette Amstutz
                    for Tiffany Weston ( Filing fee $ 100 receipt number 0542−13449272) by Facebook, Inc.. (Amstutz,
                    Paige) (Entered: 04/14/2020)

04/14/2020   Ï 24   ATTACHMENT signature page to 22 MOTION to Appear Pro Hac Vice by Paige Arnette Amstutz
                    for Rachel Weiner Cohen ( Filing fee $ 100 receipt number 0542−13449298) by Facebook, Inc..
                    (Amstutz, Paige) (Entered: 04/14/2020)

04/14/2020     Ï    Text Order GRANTING 17 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                    Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                    and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 7 of 14
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 (Entered: 04/14/2020)

04/14/2020   Ï   Text Order GRANTING 18 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 (Entered: 04/14/2020)

04/14/2020   Ï   Text Order GRANTING 19 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 (Entered: 04/14/2020)

04/14/2020   Ï   Text Order GRANTING 20 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 (Entered: 04/14/2020)

04/14/2020   Ï   Text Order GRANTING 21 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                 GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                 immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                 compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                 Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                 electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                 is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                 (Entered: 04/14/2020)

04/14/2020   Ï   Text Order GRANTING 22 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                 Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                 and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                    Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 8 of 14
                    GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                    immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                    compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                    Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                    electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                    is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                    (Entered: 04/14/2020)

04/15/2020   Ï 25   ATTACHMENT signature page for Paul Weinand to 18 MOTION to Appear Pro Hac Vice by
                    Paige Arnette Amstutz for Paul Weinand ( Filing fee $ 100 receipt number 0542−13449185) by
                    Facebook, Inc.. (Amstutz, Paige) (Entered: 04/15/2020)

04/16/2020   Ï 26   MOTION to Appear Pro Hac Vice by Paige Arnette Amstutz for Douglas E. Lumish ( Filing fee $
                    100 receipt number 0542−13465606) by on behalf of Facebook, Inc.. (Attachments: # 1 Proposed
                    Order)(Amstutz, Paige) (Entered: 04/16/2020)

04/16/2020     Ï    Text Order GRANTING 26 Motion to Appear Pro Hac Vice. Before the Court is the Motion for
                    Admission Pro Hac Vice. The Court, having reviewed the Motion, finds it should be GRANTED
                    and therefore orders as follows: IT IS ORDERED the Motion for Admission Pro Hac Vice is
                    GRANTED. IT IS FURTHER ORDERED that Applicant, if he/she has not already done so, shall
                    immediately tender the amount of $100.00, made payable to: Clerk, U.S. District Court, in
                    compliance with Local Rule AT−I (f)(2). Pursuant to our Administrative Policies and Procedures for
                    Electronic Filing, the attorney hereby granted to practice pro hac vice in this case must register for
                    electronic filing with our court within 10 days of this order. entered by Judge Alan D Albright. (This
                    is a text−only entry generated by the court. There is no document associated with this entry.) (jy)
                    (Entered: 04/16/2020)

04/17/2020   Ï 27   Defendant Facebook, Inc.'s Answer and Defenses to Original Complaint for Patent Infringement
                    ANSWER to 1 Complaint, with Jury Demand by Facebook, Inc..(Amstutz, Paige) (Entered:
                    04/17/2020)

04/17/2020   Ï 28   RULE 7 DISCLOSURE STATEMENT filed by Facebook, Inc.. (Amstutz, Paige) (Entered:
                    04/17/2020)

04/20/2020   Ï 29   ORDER GOVERNING PROCEEDINGS − PATENT CASES. Signed by Judge Alan D Albright.
                    (mc5) (Entered: 04/20/2020)

05/08/2020   Ï 30   Defendant Facebook, Inc.'s First Amended ANSWER to 1 Complaint, with Jury Demand and
                    Defenses to Original Complaint for Patent Infringement by Facebook, Inc.. (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8
                    Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12)(Amstutz, Paige)
                    (Entered: 05/08/2020)

05/22/2020   Ï 31   ORDER: Telephone Conference set for 5/22/2020 03:30 PM before Judge Alan D Albright. Signed
                    by Judge Alan D Albright. (lad) (Entered: 05/22/2020)

05/22/2020   Ï 32   Minute Entry for proceedings held before Judge Alan D Albright: Telephone Conference held on
                    5/22/2020. Case called for telephonic scheduling conference. The parties have conferred and have
                    agreed to a 11/20/20 Markman Hearing at 1:30 p.m. The Court reviewed his Markman Hearing
                    procedures and the Court's general procedures. The Defendant let the court know that there may be a
                    motion to transfer filed in the near future. (Minute entry documents are not available
                    electronically.). (Court Reporter Lily Reznik.)(am) (Entered: 05/22/2020)

05/26/2020   Ï 33   Order Setting Markman Hearing for 11/20/2020 01:30 PM before Judge Alan D Albright. Signed by
                    Judge Alan D Albright. (bot1) (Entered: 05/28/2020)

05/29/2020   Ï 34
                    Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 9 of 14
                    ORDER SETTING DISCOVERY HEARING for 6/1/2020 02:00 PM before Judge Alan D
                    Albright. Signed by Judge Alan D Albright. (lad) (Entered: 05/29/2020)

06/01/2020   Ï 35   Minute Entry for proceedings held before Judge Alan D Albright: Case called for telephonic
                    discovery hearing. Parties discuss source code issues. Parties discussed where the source codes
                    would be available to be seen. The Court will order that someone from Facebook to take the source
                    code to one location for review and the plaintiff will reimburse the defendant the cost for airline
                    tickets, etc. Parties can discuss as to the best place to have the source code being. able to be seen,
                    i.e. Austin, Houston, Boston, New York. Parties discuss the number of pages of source code to be
                    provided. The Court has determined that 250 pages of course code − with 25 consecutive pages. If
                    parties are not happy with this amount and cannot agree, they should come back to the Court with
                    reasons why more pages are needed. Facebook will bring a source code computer to depositions
                    with expert witnesses. Issue is to what goes into the record. The plaintiff would like to put source
                    code in the record so that the exhibit will correspond to what the witnesses was speaking to. The
                    Court will Order that if the source code is used during deposition, the names of any files open, line
                    numbers of items displayed and the time stamp that this was used will be referenced. Issue regarding
                    note taking during source code review. Note taking computer is agreed on. Parties have agreed the
                    note takingcomputer will not copy any source code at all. The defendant does not want to allow any
                    media used to take notes as it is too each to be copied. There was arguments regarding page
                    limitations on the notes. The issue is as to notes. Number of pages, etc. Facebook suggests 100
                    pages of notes is appropriate.The plaintiff disagrees that 100 page limitations is not adequate. The
                    Court set a baseline of 200 pages of notes. If the plaintiff finds that the amount needs to be
                    expanded, they should talk to defendant and if the defendant disagrees, then they should contact the
                    law clerk and a further hearing will be held. Notes taken from a note taking computer with source
                    code shall be classed as highly confidential. The Court will allow the note taking be done
                    electronically and then copied by defendant to be provided to the plaintiff. The plaintiff says that
                    they cannot go out of the country with any electronics encoded onto them as confidential is when
                    there is travel for this case. The Court does not feel he needs to make a ruling on this issue at this
                    time.(Minute entry documents are not available electronically.). (Court Reporter Kristie Davis.)(am)
                    (Entered: 06/01/2020)

06/03/2020   Ï 36   Transcript filed of Proceedings held on 6−1−20, Proceedings Transcribed: Telephonic Discovery
                    Hearing. Court Reporter/Transcriber: Kristie Davis, Telephone number: 254−340−6114. Parties are
                    notified of their duty to review the transcript to ensure compliance with the FRCP 5.2(a)/FRCrP
                    49.1(a). A copy may be purchased from the court reporter or viewed at the clerk's office public
                    terminal. If redaction is necessary, a Notice of Redaction Request must be filed within 21 days. If no
                    such Notice is filed, the transcript will be made available via PACER without redaction after 90
                    calendar days. The clerk will mail a copy of this notice to parties not electronically noticed
                    Redaction Request due 6/24/2020, Redacted Transcript Deadline set for 7/6/2020, Release of
                    Transcript Restriction set for 9/1/2020, (kd) (Entered: 06/03/2020)

06/04/2020   Ï 37   MOTION to Transfer Case Defendant Facebook, Inc.'s Motion to Transfer Venue to the Northern
                    District of California or, In the Alternative, to the Austin Division by Facebook, Inc.. (Attachments:
                    # 1 Affidavit Declaration in Support, # 2 Affidavit Declaration in Support, # 3 Proposed
                    Order)(Amstutz, Paige) Corresponding order entered at ECF No. 40(lad). (Entered: 06/04/2020)

06/05/2020   Ï 38   Joint MOTION for Entry of Scheduling Order by MasterObjects, Inc.. (Attachments: # 1 Exhibit
                    A)(Harris, Alden) (Entered: 06/05/2020)

06/06/2020     Ï    Text Order GRANTING 38 Motion entered by Judge Alan D Albright. Before the Court is the
                    Parties' Joint Motion for Entry of Scheduling Order. The Court GRANTS the motion with respect to
                    MasterObjects' proposed schedule. The Parties are ORDERED to file a joint proposed motion
                    incorporating MasterObjects' proposed deadlines within 3 business days. (This is a text−only entry
                    generated by the court. There is no document associated with this entry.) (jy) (Entered: 06/06/2020)

06/09/2020   Ï 39
                    Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 10 of 14
                    Joint MOTION for Entry of Scheduling Order Incorporating MasterObjects' Proposed Deadlines re
                    Order on Motion for Miscellaneous Relief, by MasterObjects, Inc.. (Attachments: # 1 Proposed
                    Order)(Harris, Alden) (Entered: 06/09/2020)

06/10/2020   Ï 40   SCHEDULING ORDER: Markman Hearing set for 11/20/2020 01:30 PM before Judge Alan D
                    Albright, Joinder of Parties due by 12/24/2020,Amended Pleadings due by 2/12/2021,
                    Dispositive/Daubert Motions due by 8/13/2021. Signed by Judge Alan D Albright. (lad) (Entered:
                    06/10/2020)

06/18/2020   Ï 41   Transcript filed of Proceedings held on May 22, 2020, Proceedings Transcribed: Telephonic
                    Scheduling Conference. Court Reporter/Transcriber: Lily I. Reznik, Telephone number:
                    512−391−8792 or Lily_Reznik@txwd.uscourts.gov. Parties are notified of their duty to review the
                    transcript to ensure compliance with the FRCP 5.2(a)/FRCrP 49.1(a). A copy may be purchased
                    from the court reporter or viewed at the clerk's office public terminal. If redaction is necessary, a
                    Notice of Redaction Request must be filed within 21 days. If no such Notice is filed, the transcript
                    will be made available via PACER without redaction after 90 calendar days. The clerk will mail a
                    copy of this notice to parties not electronically noticed Redaction Request due 7/9/2020, Redacted
                    Transcript Deadline set for 7/20/2020, Release of Transcript Restriction set for 9/16/2020, (lr)
                    (Entered: 06/18/2020)

06/18/2020   Ï 42   Response in Opposition to Motion, filed by MasterObjects, Inc., re 37 MOTION to Transfer Case
                    Defendant Facebook, Inc.'s Motion to Transfer Venue to the Northern District of California or, In
                    the Alternative, to the Austin Division filed by Defendant Facebook, Inc. (Attachments: # 1
                    Declaration of Darrell Rae Atkinson ISO, # 2 Declaration of Alden G. Harris ISO, # 3 Exhibit A, #
                    4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10 Exhibit
                    H, # 11 Exhibit I, # 12 Exhibit J, # 13 Exhibit K, # 14 Exhibit L, # 15 Exhibit M, # 16 Exhibit N, #
                    17 Exhibit O, # 18 Exhibit P, # 19 Exhibit Q, # 20 Exhibit R, # 21 Exhibit S, # 22 Exhibit T, # 23
                    Exhibit U, # 24 Exhibit V, # 25 Exhibit W, # 26 Exhibit X, # 27 Exhibit Y, # 28 Exhibit Z, # 29
                    Exhibit AA, # 30 Exhibit AB, # 31 Exhibit AC, # 32 Exhibit AD, # 33 Proposed Order)(Harris,
                    Alden) (Entered: 06/18/2020)

06/25/2020   Ï 43   RESPONSE in Support, filed by Facebook, Inc., re 37 MOTION to Transfer Case Defendant
                    Facebook, Inc.'s Motion to Transfer Venue to the Northern District of California or, In the
                    Alternative, to the Austin Division filed by Defendant Facebook, Inc. (Attachments: # 1 Affidavit
                    Declaration of Clara Wang)(Amstutz, Paige) (Entered: 06/25/2020)

06/30/2020   Ï 44   MOTION for Judgment on the Pleadings by MasterObjects, Inc.. (Attachments: # 1 Memorandum
                    of Law in Support of MasterObjects, Inc.'s Motion for Judgment on the Pleadings, # 2 Declaration
                    of Brandon C. Martin in Support of MasterObjects, Inc.'s Motion for Judgment on the Pleadings, # 3
                    Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, #
                    10 Exhibit H, # 11 Exhibit I, # 12 Exhibit J, # 13 Exhibit K)(Martin, Brandon) (Entered:
                    06/30/2020)

07/06/2020   Ï 45   Joint MOTION for Protective Order by MasterObjects, Inc.. (Attachments: # 1 Protective
                    Order)(Harris, Alden) (Entered: 07/06/2020)

07/07/2020   Ï 46   PROTECTIVE ORDER, granting 45 Joint MOTION for Protective Order filed by MasterObjects,
                    Inc. Signed by Judge Alan D Albright. (lad) (Entered: 07/08/2020)

07/14/2020   Ï 47   Response in Opposition to Motion, filed by Facebook, Inc., re 44 MOTION for Judgment on the
                    Pleadings filed by Plaintiff MasterObjects, Inc. Defendant Facebook, Inc.'s Opposition to Plaintiff
                    MasterObjects' Motion for Judgment on the Pleadings (Amstutz, Paige) (Entered: 07/14/2020)

07/21/2020   Ï 48   REPLY to Response to Motion, filed by MasterObjects, Inc., re 44 MOTION for Judgment on the
                    Pleadings filed by Plaintiff MasterObjects, Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                    Exhibit C)(Harris, Alden) (Entered: 07/21/2020)
                    Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 11 of 14
07/30/2020   Ï 49   ORDER SETTING TELEPHONIC DISCOVERY HEARING, Discovery Hearing set for 7/30/2020
                    03:30 PM before Judge Alan D Albright. Signed by Judge Alan D Albright. (am) (Entered:
                    07/30/2020)

07/30/2020   Ï 50   Minute Entry for proceedings held before Judge Alan D Albright: Discovery Hearing held on
                    7/30/2020. (Minute entry documents are not available electronically.). (Court Reporter Kristie
                    Davis.)(lad) (Entered: 07/30/2020)

07/30/2020   Ï 51   Transcript filed of Proceedings held on 7−30−20, Proceedings Transcribed: Telephonic Discovery
                    Hearing. Court Reporter/Transcriber: Kristie Davis, Telephone number: 254−340−6114. Parties are
                    notified of their duty to review the transcript to ensure compliance with the FRCP 5.2(a)/FRCrP
                    49.1(a). A copy may be purchased from the court reporter or viewed at the clerk's office public
                    terminal. If redaction is necessary, a Notice of Redaction Request must be filed within 21 days. If no
                    such Notice is filed, the transcript will be made available via PACER without redaction after 90
                    calendar days. The clerk will mail a copy of this notice to parties not electronically noticed
                    Redaction Request due 8/20/2020, Redacted Transcript Deadline set for 8/31/2020, Release of
                    Transcript Restriction set for 10/28/2020, (kd) (Entered: 07/30/2020)

08/17/2020   Ï 52   STIPULATION Joint Motion for Entry of Stipulated Federal Rule of Evidence 502(d) Order and
                    Clawback Agreement by Facebook, Inc.. (Attachments: # 1 Proposed Order)(Amstutz, Paige)
                    (Entered: 08/17/2020)

08/18/2020   Ï 53   ORDER re 52 Stipulation filed by Facebook, Inc.. Signed by Judge Alan D Albright. (am) (Entered:
                    08/18/2020)

09/18/2020   Ï 54   BRIEF by Facebook, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D,
                    # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit
                    K, # 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, # 17 Exhibit Q, #
                    18 Exhibit R, # 19 Exhibit S, # 20 Exhibit T, # 21 Exhibit U)(Amstutz, Paige) (Entered: 09/18/2020)

09/18/2020   Ï 55   BRIEF by MasterObjects, Inc.. (Attachments: # 1 Declaration of Leslie V. Payne, # 2 Exhibit A, # 3
                    Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, #
                    10 Exhibit I, # 11 Exhibit J, # 12 Exhibit K, # 13 Exhibit L, # 14 Exhibit M, # 15 Exhibit N, # 16
                    Exhibit O, # 17 Exhibit P, # 18 Exhibit Q)(Payne, Leslie) (Entered: 09/18/2020)

10/09/2020   Ï 56   RESPONSE Plaintiff MasterObjects, Inc.'s Responsive Claim Construction Brief by MasterObjects,
                    Inc.. (Attachments: # 1 Declaration of Leslie V. Payne, # 2 Exhibit R, # 3 Exhibit S, # 4 Exhibit T, #
                    5 Exhibit U, # 6 Exhibit V, # 7 Exhibit W, # 8 Exhibit X)(Payne, Leslie) (Entered: 10/09/2020)

10/09/2020   Ï 57   RESPONSE Facebook's Responsive Claim Construction Brief by Facebook, Inc.. (Amstutz, Paige)
                    (Entered: 10/09/2020)

10/23/2020   Ï 58   REPLY to RESPONSE 57 by MasterObjects, Inc.. (Payne, Leslie) (Entered: 10/23/2020)

10/23/2020   Ï 59   RESPONSE Facebook's Claim Construction Reply Brief to 56 Response, by Facebook, Inc..
                    (Attachments: # 1 Exhibit V, # 2 Exhibit W)(Amstutz, Paige) (Entered: 10/23/2020)

10/23/2020   Ï 60   Defendant Facebook, Inc.'s Second Amended Answer and Defenses to Original Complaint for
                    Patent Infringement ANSWER to 1 Complaint, with Jury Demand by Facebook, Inc..(Amstutz,
                    Paige) (Entered: 10/23/2020)

10/23/2020   Ï 61   STIPULATION Stipulation and Joint Motion Regarding Pending Fed.R.Civ.P. 12(c) Briefing by
                    Facebook, Inc.. (Attachments: # 1 Proposed Order)(Amstutz, Paige) Modified to motion per
                    proposed order on 10/26/2020 (lad). (Entered: 10/23/2020)

10/26/2020     Ï    Text Order GRANTING 61 Motion entered by Judge Alan D Albright. Before the Court is the Joint
                    Motion Regarding Pending Fed. R. Civ. P. 12(c) Briefing (theJoint Motion). Having considered the
                    Joint Motion, the Court finds that it should be GRANTED. IT IS THEREFORE ORDERED that the
                    Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 12 of 14
                    Joint Motion is GRANTED.IT IS FURTHER ORDERED that the current briefing for Plaintiffs
                    pending motion for judgment on the pleadings filed pursuant to Fed. R. Civ. P. 12(c) applies to the
                    Tenth, Eleventh, Twelfth, and Thirteenth Defenses in the Second Amended Answer without the
                    need for further submissions from the parties or actions by the Court.(This is a text−only entry
                    generated by the court. There is no document associated with this entry.)(re) (Entered: 10/26/2020)

10/26/2020   Ï 62   NOTICE of Joint Claim Construction Statement by MasterObjects, Inc. (Attachments: # 1 Exhibit
                    A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Payne, Leslie) (Entered: 10/26/2020)

10/27/2020   Ï 63   Unopposed MOTION to Withdraw as Attorney Francesca Miki Shima Germinario by
                    MasterObjects, Inc.. (Attachments: # 1 Proposed Order)(Harris, Alden) (Entered: 10/27/2020)

10/28/2020     Ï    Text Order GRANTING 63 Motion to Withdraw as Attorney. entered by Judge Alan D Albright.
                    (This is a text−only entry generated by the court. There is no document associated with this entry.)
                    (re) (Entered: 10/28/2020)

11/09/2020   Ï 64   ORDER RESETTING MARKMAN HEARING for 11/20/2020 01:30 PM before Judge Alan D.
                    Signed by Judge Alan D Albright. (lad) (Entered: 11/09/2020)

11/19/2020   Ï 65   ORDER CANCELLING MARKMAN HEARING. MARKMAN HEARING on Friday, November
                    20, 2020 at 01:30 PM is hereby CANCELLED until further order of the court.Signed by Judge Alan
                    D Albright. (lad) (Entered: 11/19/2020)

11/28/2020   Ï 66   ORDER Setting Zoom Markman Hearing for 11/30/2020 09:00 AM before Judge Alan D Albright.
                    Signed by Judge Alan D Albright. (bot1) (Entered: 11/30/2020)

11/28/2020   Ï 67   ORDER Setting Zoom Markman Hearing for 11/30/2020 09:00 AM before Judge Alan D Albright.
                    Signed by Judge Alan D Albright. (bot1) (Entered: 11/30/2020)

11/30/2020   Ï 68   NOTICE Defendant Facebook, Inc.'s Notice of Decision in Support of Motion to Transfer by
                    Facebook, Inc. (Attachments: # 1 Exhibit A)(Amstutz, Paige) (Entered: 11/30/2020)

11/30/2020   Ï 69   Minute Entry for proceedings held before Judge Alan D Albright: Markman Hearing held on
                    11/30/2020. Case called for Markman Hearing. Parties argued their preferred claim construction.
                    The Court kept his preliminary construction. The Court is setting the Jury Trial for January 24,
                    2022. The parties will double check with experts and clients to make sure that is a good date − if not
                    they will contact the Court asap to change the date. (Minute entry documents are not available
                    electronically.). (Court Reporter Kristie Davis.)(lad) (Entered: 11/30/2020)

12/01/2020   Ï 70   TRANSCRIPT REQUEST by MasterObjects, Inc. for proceedings held on 11/30/2020. Proceedings
                    Transcribed: Markman Hearing. Court Reporter: Kristie Davis. (Payne, Leslie) (Entered:
                    12/01/2020)

12/04/2020   Ï 71   Transcript filed of Proceedings held on 11−30−20, Proceedings Transcribed: Markman hearing.
                    Court Reporter/Transcriber: Kristie Davis, Telephone number: 254−340−6114. Parties are notified
                    of their duty to review the transcript to ensure compliance with the FRCP 5.2(a)/FRCrP 49.1(a). A
                    copy may be purchased from the court reporter or viewed at the clerk's office public terminal. If
                    redaction is necessary, a Notice of Redaction Request must be filed within 21 days. If no such
                    Notice is filed, the transcript will be made available via PACER without redaction after 90 calendar
                    days. The clerk will mail a copy of this notice to parties not electronically noticed Redaction
                    Request due 12/25/2020, Redacted Transcript Deadline set for 1/4/2021, Release of Transcript
                    Restriction set for 3/4/2021, (kd) (Entered: 12/04/2020)

02/04/2021   Ï 72   Unopposed MOTION to Withdraw as Attorney Brandon C. Martin by MasterObjects, Inc..
                    (Attachments: # 1 Proposed Order)(Harris, Alden) (Entered: 02/04/2021)

02/05/2021     Ï    Text Order GRANTING 72 Motion to Withdraw as Attorney entered by Judge Alan D Albright. IT
                    IS ORDERED that Brandon C. Martin is hereby withdrawn as counsel of record for MasterObjects,
                    Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 13 of 14
                    Inc., and fully discharged from any further representation or obligation in this case. Brandon C.
                    Martin shall be removed from the CM/ECF noticing list. (This is a text−only entry generated by the
                    court. There is no document associated with this entry.) (re) (Entered: 02/05/2021)

02/12/2021   Ï 73   AMENDED COMPLAINT against Facebook, Inc. amending 1 Complaint,., filed by MasterObjects,
                    Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                    Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J)(Harris, Alden) (Entered:
                    02/12/2021)

02/12/2021   Ï 74   Standing Order Regarding Filing Documents Under Seal and Redacted Pleadings in Patent Cases.
                    Signed by Judge Alan D Albright. as of 2/12/2021. (bot1) (Entered: 02/24/2021)

02/26/2021   Ï 75   ANSWER to 73 Amended Complaint, with Jury Demand by Facebook, Inc.. (Attachments: # 1
                    Exhibit Exhibit 1, # 2 Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit Exhibit 4, # 5 Exhibit
                    Exhibit 5, # 6 Exhibit Exhibit 6, # 7 Exhibit Exhibit 7, # 8 Exhibit Exhibit 8, # 9 Exhibit Exhibit 9, #
                    10 Exhibit Exhibit 10, # 11 Exhibit Exhibit 11, # 12 Exhibit Exhibit 12)(Amstutz, Paige) (Entered:
                    02/26/2021)

02/26/2021   Ï 76   Joint Motion Stipulation and Joint Motion Regarding Pending Fed R. Civ. P. 12(c) Briefing by
                    Facebook, Inc.. (Attachments: # 1 Proposed Order Proposed Order)(Amstutz, Paige) Modified on
                    3/1/2021 (bw). (Entered: 02/26/2021)

03/11/2021   Ï 77   ORDER GRANTING 76 Motion Stipulation and Joint Motion Regarding Pending Fed R. Civ. P.
                    12(c) Briefing. Signed by Judge Alan D Albright. (am) (Entered: 03/11/2021)

03/24/2021   Ï 78   ORDER Setting Zoom Discovery for 4/7/2021 03:00 PM before Judge Alan D Albright. Signed by
                    Judge Alan D Albright. (bot2) (Entered: 03/24/2021)

04/07/2021   Ï 79   ORDER RESETTING DISCOVERY HEARING. Discovery Hearing set for 4/21/2021 04:00 PM
                    before Judge Alan D Albright. Signed by Judge Alan D Albright. (bw) (Entered: 04/08/2021)

04/21/2021   Ï 80   Minute Entry for proceedings held before Judge Alan D Albright: Discovery Hearing held on
                    4/21/2021 (Minute entry documents are not available electronically.). (Court Reporter Lily
                    Reznik.)(mg2) (Entered: 04/22/2021)

04/23/2021   Ï 81   TRANSCRIPT REQUEST by MasterObjects, Inc. for proceedings held on 4/21/2021. Proceedings
                    Transcribed: Discovery Hearing. Court Reporter: Lily Reznik. (Harris, Alden) (Entered:
                    04/23/2021)

04/28/2021   Ï 82   Transcript filed of Proceedings held on April 21, 2021, Proceedings Transcribed: Videoconference
                    Discovery Hearing. Court Reporter/Transcriber: Lily I. Reznik, Telephone number: 512−391−8792
                    or Lily_Reznik@txwd.uscourts.gov. Parties are notified of their duty to review the transcript to
                    ensure compliance with the FRCP 5.2(a)/FRCrP 49.1(a). A copy may be purchased from the court
                    reporter or viewed at the clerk's office public terminal. If redaction is necessary, a Notice of
                    Redaction Request must be filed within 21 days. If no such Notice is filed, the transcript will be
                    made available via PACER without redaction after 90 calendar days. The clerk will mail a copy of
                    this notice to parties not electronically noticed Redaction Request due 5/19/2021, Redacted
                    Transcript Deadline set for 6/1/2021, Release of Transcript Restriction set for 7/27/2021, (lr)
                    (Entered: 04/28/2021)

05/11/2021   Ï 83   Proposed Scheduling Order Joint Motion for Entry of Amended Scheduling Order by Facebook,
                    Inc.. (Attachments: # 1 Exhibit A)(Amstutz, Paige) (Entered: 05/11/2021)

05/18/2021   Ï 84   SCHEDULING ORDER: Dispositive/Daubert Motions due by 11/5/2021, Jury Trial set for
                    1/24/2022 before Judge Alan D Albright. Signed by Judge Alan D Albright. (lad) (Entered:
                    05/18/2021)

06/16/2021   Ï 85
                    Case 3:21-cv-05428-AGT Document 87 Filed 07/15/21 Page 14 of 14
                    Standing Order regarding Scheduling Order. Signed by Judge Alan D Albright. (Entered:
                    06/17/2021)

07/13/2021   Ï 86   ORDER GRANTING DEFENDANT'S MOTION TO TRANSFER re 37 MOTION to Transfer
                    Case Defendant Facebook, Inc.'s Motion to Transfer Venue to the Northern District of California
                    or, In the Alternative, to the Austin Division filed by Facebook, Inc. IT IS THEREFORE
                    ORDERED that Defendants Motion to Transfer (ECF No. 37) is GRANTED. It is further
                    ORDERED that the Clerk of the Court TRANSFER this case to the Northern District of California.
                    Signed by Judge Alan D Albright. (mc5) (Entered: 07/14/2021)
